Title: To Thomas Jefferson from John Brown, 10 August 1804
From: Brown, John
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Frankfort 10th. August 1804
               
               A letter from you addressed to my Brother James Brown reached the post Office in Lexington a few days ago & was forwarded by the next Mail to Natchez where he has halted for the Summer having set out with his family for New Orleans in May last. I have thought it expedient to give this information in order to account to you for the delay which will necessarily attend his answer.
               The General Election for this State took place on Monday last. Colo. Greenup was chosen Governor for the next four years by an unanimous vote. I have not as yet heard from all the Congressional Districts but expect the present Members have all been reelected.
               I have the honor to be very respectfully your most obt. Sert.
               
                  
                     J: Brown
                  
               
            